Citation Nr: 0424385	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for shaking and anger, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, 
originally claimed as muscle soreness, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and, as such, has 
qualifying service for consideration of the presumption of 
service connection for disabilities medically attributed to 
undiagnosed illness or an unexplained chronic multisymptom 
illness.

3.  The veteran experiences shaking followed by anger as a 
result of a social phobia that did not begin during service 
or as a consequence of active service.

4.  The veteran's social phobia has not been medically 
attributed to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

5.  The veteran has complaints of periodic joint pain, but is 
not currently diagnosed as having a musculoskeletal 
disability.

6.  The veteran has complaints of difficulty sleeping, but is 
not currently diagnosed as having sleep apnea.

CONCLUSIONS OF LAW

1.  Shaking and anger are not disabilities incurred in or as 
a consequence of active service nor are they disabilities 
resulting from undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  Joint pain was not incurred in or as a consequence of 
active service nor is it a result of undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

3.  Sleep apnea was not incurred in or as a consequence of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for various 
disabilities claimed to be the result of possible exposure 
to chemicals and/or vaccinations during his period of 
service in the Persian Gulf.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. Section 3.317, which 
defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs or symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. Section 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C. 
Sections 1117 and 1118, including a complete revision of 
Section 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  See 38 C.F.R. § 3.317(b).


The evidence of record clearly shows that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Thus, he has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.

The veteran's medical service records do not include any 
complaints of or treatment for shaking followed by anger, 
joint pain, nor of any sleep difficulties.  In fact, upon 
demobilization/redeployment examination performed in April 
1991, it was noted that the veteran did not have trouble 
sleeping and that he did not have any reason to believe that 
he had been exposed to chemical or germ warfare.  The medical 
history completed by the veteran at that examination included 
negative responses for frequent trouble sleeping, nervous 
trouble, and joint deformity.

Post-service treatment records beginning in 1993 reflect 
complaints of nervousness when around people with shaking, 
dizziness and shortness of breath.  These symptoms were 
assessed to be a result of anxiety and medication was 
prescribed.  The veteran did not continue with treatment for 
anxiety, but returned for psychiatric treatment in June 1999, 
again with complaints of nervousness when around people as 
well as difficulty sleeping.  The veteran was prescribed 
medication to assist with his sleeping and an Axis I 
diagnosis of social phobia was rendered.  The treating 
psychiatrist opined that the veteran's social phobia and 
bizarre thinking were probably due to stress and sleep 
deprivation.  The records do not include any reference to the 
veteran's period of service nor to any unexplained symptoms.  
Additionally, the veteran's difficulty sleeping has at no 
time been diagnosed as sleep apnea.

Treatment records also include complaints of chest pain, 
right flank pain, and extremity weakness.  In 1998, the 
veteran's complaint of right flank pain for two weeks was 
assessed to probably be muscular in origin and medication was 
prescribed.  Treatment notes show, however, that on most 
occasions complaints had resolved prior to arrival for 
treatment.  As a consequence, there is no medical diagnosis 
of a musculoskeletal disorder.  Additionally, the records do 
not include any reference to the veteran's period of service 
nor to any unexplained symptoms.  

The veteran submitted statements from two female relatives 
dated in December 2000 reflecting that the veteran had had 
complaints of back pain, leg pain, nervousness, and memory 
loss since his service in the Persian Gulf.  The family 
members also related that the veteran had been isolated and 
distant since his return from service.  

The veteran submitted a statement in July 2002 outlining his 
difficulty being around people, his history of back pain and 
chest pain without any type of injury, and his belief after 
consultation with medical professionals that, "most of my 
problems are psychiatric."  

The veteran testified before an RO Decision Review Officer in 
October 2002 that he first noticed his shaking when he 
returned from the Persian Gulf and he immediately became 
nervous when entering the coming-home party his mother threw 
for him.  He stated that since that time, he had continued to 
experience the shaking when around a lot of people and that 
he also got angry, dizzy and light-headed when this happened.  
The veteran testified that his brother told him that he had 
similar experiences even though he did not serve in the 
Persian Gulf and that his symptoms were eventually attributed 
to a thyroid problem.

The veteran also testified that he periodically experienced 
sudden loss of use of his arms, wrists, hips, and legs, but 
that he was never able to obtain treatment for this 
phenomenon because it always resolved before he got a chance 
to see a doctor.  He stated that he had undergone testing for 
these complaints, but had never been advised of an actual 
diagnosis.  The veteran testified that he no longer sought 
treatment when he experienced this phenomenon because he was 
never offered any treatment for his complaints.  The veteran 
referred to this alleged disability as joint pain and 
specifically stated that he sought service connection for 
joint pain as opposed to muscle soreness as he had originally 
requested in his application for VA compensation benefits.

The veteran further testified that he experienced difficulty 
sleeping while serving in Saudi Arabia because the ground 
shook from bombs and he was worried about being exposed to 
chemicals.  He stated that he sought treatment for difficulty 
sleeping in 1993, but stopped taking the prescribed 
medication when it stopped working.  The veteran testified 
that he began drinking beer to sleep in 1997, then returned 
to the VA for medical treatment again in 1999.  He stated 
that the medication prescribed at that time had a delayed 
reaction and he started falling asleep during the day while 
working.  The veteran testified that a diagnosis of sleep 
apnea was never rendered.

Throughout the veteran's testimony, he asserted that he 
believed all of his problems started during his service in 
the Persian Gulf because he did not have any problems before 
service.  He stated that he did not seek treatment 
immediately upon his return from service because he was 
embarrassed, but hoped that this would not be held against 
him.  The veteran testified that he was a truck driver and 
could have been exposed to chemicals on any number of 
occasions as he drove all over.  He also asserted that there 
was a possibility that he was injected with something other 
than regular vaccines because a fellow serviceman had related 
such a story to a family member; the veteran testified that 
he did not have any personal recollection of such an event, 
only that he awoke one morning feeling sore.

A.  Shaking and Anger

Given the evidence as outlined above, the Board finds that 
the veteran's complaints of shaking and anger are symptoms of 
a diagnosed social phobia.  These complaints, standing on 
their own, are not disabilities for which service connection 
may be granted and the diagnosed disability of social phobia 
was not incurred in or as a consequence of active service.

The medical evidence of record clearly shows that the veteran 
has described being jumpy and anxious when around people.  
There is no evidence of this during the veteran's period of 
service and a treating psychiatrist has attributed this 
behavior to a social phobia.  This disability has not been 
medically linked to the veteran's period of active service, 
to an undiagnosed illness, or to a medically unexplained 
chronic multisymptom illness.  As such, the veteran's claim 
of entitlement to service connection for shaking and anger, 
to include as due to undiagnosed illness, is denied.

B.  Joint Pain

Following a complete review of the record evidence, the Board 
finds that the veteran does not have a diagnosed 
musculoskeletal disability for which VA compensation benefits 
may be granted on a direct basis.  It is important to point 
out that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied).  

The medical evidence is absent any suggestion that complaints 
of joint pain is due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  The veteran 
testified that his complaints of joint pain are periodic, 
resolve without the need for treatment, and have not been 
medically explained.  His assertion, however, that 
spontaneous loss of use of a joint or joints, a phenomenon 
that has not been recreated upon medical evaluation, is due 
to chemical exposure during service, standing on its own, 
simply is not sufficient to establish a relationship between 
a disability and the veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Additionally, his 
assertion coupled with the lack of a medical diagnosis does 
not rise to the level of finding that complaints are due to 
undiagnosed illness.  Thus, absent medical evidence of 
current disability, the veteran's claim of entitlement to 
service connection for joint pain, to include as due to 
undiagnosed illness, is denied.

C.  Sleep Apnea

Given the evidence as outlined above, the Board finds that 
the veteran did not develop sleep apnea during service or as 
a consequence of service.  He was first treated for 
difficulty sleeping in 1993, but sleep apnea has never been 
diagnosed.  The veteran's sleep problems have been medically 
linked to his psychiatric disability.  Consequently, absent 
medical evidence of current disability, the veteran's claim 
of entitlement to service connection for sleep apnea is 
denied.


II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 2001, but notice of the 
VCAA was not given to the veteran until October 2002.  The 
Court, however, stated in Pelegrini II that it was not 
requiring the voiding or nullification of AOJ actions or 
decisions, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2002 and again in May 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease or as a result of an undiagnosed 
illness or unexplained chronic multisymptom illness, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence reflecting treatment for all 
symptoms and alleged disabilities addressed in this appeal.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the 
veteran testified with great specificity before an RO hearing 
officer in October 2002.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for shaking and anger, to include as due 
to undiagnosed illness, is denied.

Service connection for joint pain, originally claimed as 
muscle soreness, to include as due to undiagnosed illness, is 
denied.

Service connection for sleep apnea is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



